Citation Nr: 0732639	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to July 
1955.  He died in January 2005.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  In December 2005, the appellant filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2006, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2006.

In August 2007, the appellant and her daughter testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  During 
the hearing, the appellant submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  
See 38 C.F.R. § 20.800 (2007).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.




REMAND

The veteran died in January 2005 at a nursing home facility, 
NHC Healthcare.  The death certificate lists the cause of 
death as end stage renal disease.  

The service medical records include a January 1955 hospital 
summary showing that the veteran was admitted for treatment 
of a psychiatric condition and received 45 electroshock 
treatment during hospitalization.  It was also indicated that 
he was treated with insulin coma therapy for one week.  The 
diagnosis was chronic severe paranoid type schizophrenia.  
The post-service medical records show heart disease, renal 
disease and insulin-dependant diabetes mellitus

During the August 2007 Board hearing, the appellant's 
representative argued three alternative theories of 
entitlement to service connection for the cause of the 
veteran's death.  It was argued that the in-service 
electroshock therapy lead to heart disease which caused renal 
disease.  It was also argued that the veteran's service-
connected paranoid schizophrenia (rated as 10 percent 
disabling at the time of his death) led to an intense fear of 
doctors and that diabetes and renal disease were thus 
discovered too late for proper treatment.  Finally, it was 
asserted that insulin treatment in service led to the 
development of Type II diabetes which caused renal disease.  
The appellant's representative requested that a medical 
opinion be obtained addressing the alternative theories for 
service connection for the cause of death.  

In light of the documentary evidence noted above, and the 
contentions of the appellant and her representative, the 
Board finds that a medical opinion, based on full review of 
the record and supported by stated rationale, is needed to 
fairly resolve the claim on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to obtaining the requested medical opinion, the RO 
should ensure that all outstanding pertinent medical records 
are associated with the claims file.  In April 2005, the 
appellant submitted an authorization for release of the 
medical records of the veteran from N.H.C. Health Care, the 
nursing home where he resided at the time of his death.  She 
indicated that he had resided there for three years; however, 
the RO has not obtained those records.  The RO should 
undertake appropriate action to obtain these records, to 
include obtaining current authorization from the appellant, 
if needed.

The RO should also give the appellant another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should also request that the appellant 
submit all evidence in her possession, and ensure that its 
letter meets the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), pertinent to the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted during the Board's 
hearing, notwithstanding the waiver of RO consideration of 
such evidence.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  If needed,  the RO 
specifically request that the appellant 
provide current  authorization to enable 
VA to obtain the veteran's medical 
records from the N.H.C. Health Care 
nursing facility from 2002 to his death 
in January 2005.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited above)-particularly, disability 
ratings and effective dates, 
appropriate.  The RO's letter should 
clearly explain to the appellant that she 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  The RO should assist the appellant in 
obtaining additional evidence identified 
(for which any necessary, appropriate 
authorization has been furnished) by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
veteran's entire claims file (to include 
a complete copy of this REMAND) to an 
appropriate VA physician for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the veteran's death and 
disability of service origin.  

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that (1) the 
cause of the veteran's death is 
etiologically related to his period of 
active service, or (2) the veteran's 
service-connected paranoid schizophrenia 
caused or contributed substantially or 
materially to cause the veteran's death.  

In rendering the requested opinion, the 
physician must consider and address the 
service medical records, including the 
January 1955 hospital summary, as well 
the death certificate submitted in 
support of the claim.  

The examiner should address the 
appellant's contentions that (1) in-
service electroshock therapy lead to 
heart disease which caused renal disease; 
(2) the veteran's service-connected 
paranoid schizophrenia led to an intense 
fear of doctors and that diabetes and 
renal disease were thus discovered too 
late for proper treatment; and (3) 
insulin treatment in service led to the 
development of Type II diabetes which 
caused renal disease.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.  If the requested opinion cannot 
be provided without resorting to mere 
speculation, the examiner should clearly 
so state.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death in light of all pertinent evidence 
(to include that submitted during the 
Board hearing) and legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

